

SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the___ day of
August, 2010, by and between InVivo Therapeutics Corporation, a Delaware
corporation (the “Company”), and the investors listed on the Schedule of
Investors attached hereto (each an “Investor” and collectively, the
“Investors”).
 

WITNESSETH:
 

WHEREAS, the Company desires to sell to the Investors, and the Investors desire
to purchase from the Company, units comprised of (a) 6% convertible promissory
notes in the aggregate principal amount of up to $500,000 (each a “Note and
collectively, the “Notes”), in the form attached as Exhibit A hereto, and (b) a
warrant (each a “Warrant” and collectively, the “Warrants”), in the form
attached as Exhibit B hereto, to purchase a number of shares of the Company’s
common stock, $0.001 par value per share (the “Common Stock”) equal to the
principal amount of the Notes divided by the exercise price of $13.7706 per
share, pursuant to the provisions of this Agreement at a purchase price per unit
equal to the principal amount of the Notes included in such unit; and


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:


1.             Purchase and Sale of Notes and Warrants.


1.1           Issuance and Sale of Notes and Warrants. Subject to the terms and
conditions of this Agreement, the Investors severally and not jointly agree to
purchase at the Closing (as hereafter defined), and the Company agrees to issue
and sell to the Investors at the Closing, the amount of Notes and the Warrants
based on the purchase price set forth opposite each Investor’s name on the
Signature Page hereto, for an aggregate purchase price of up to Five Hundred
Thousand ($500,000) Dollars (the “Aggregate Offering Amount”; and the offering
of the Notes and Warrants being offered hereunder referred to as the
“Offering”).


1.2           Payment.  The Investor is enclosing with its delivery of its
Signature Page hereto a check payable to, or will promptly immediately make a
wire transfer payment to, “InVivo Therapeutics Corporation” in the full amount
of the purchase price of the Notes and Warrants being subscribed for (“Purchase
Price”).  Wire instructions are as follows:

 
1

--------------------------------------------------------------------------------

 
 


 
Domestic Wiring
     
Routing: 026009593
 
Account: 004604684378
 
InVivo Therapeutics Corporation
 
Bank of America
 
226 Main St.
 
Cambridge, MA  02142
     
International Wiring
     
Routing: 026009593
 
Account: 004604684378
 
InVivo Therapeutics Corporation
 
One Broadway, 14th Floor
 
Cambridge, MA 02142
 
CEO Name: Francis M Reynolds
 
 SWIFT Code:  BOFAUS3N



For both domestic and international:


FBO: Investor Name
Social Security Number
Address


All payments made by check as provided in Section 1.2 hereof shall be promptly
deposited by the Company or Spencer Trask Ventures, Inc. (in its capacity as the
“Finder”) with the aforementioned bank, and all payments hereunder shall be held
in a non-interest-bearing account (the “Account”) until the earliest to occur of
(a) the Closing (as defined below), (b) the rejection of such proposed
investment by the Company or the Finder and (c) the termination of the Offering
by the Company or the Finder.  


1.3          Closing.


(a)           The initial closing of the purchase and sale of Notes and Warrants
under this Agreement (the “Initial Closing”) shall be held at the offices of the
Company, One Broadway, 14th Floor, Cambridge, MA 02142 (or remotely via the
exchange of documents and signatures), on or before September 30, 2010, subject
to the Company’s right to extend the Offering until October 31, 2010 (the date
of the Initial Closing is hereinafter referred to as the “Initial Closing
Date”). The subsequent closing(s) of the purchase and sale of Notes (up to
Aggregate Offering Amount) and Warrants under this Agreement (the “Subsequent
Closing(s)”) shall take place at a time agreed upon by the Company and the
Finder (the date(s) of the Subsequent Closing(s) is hereinafter referred to as
the “Subsequent Closing Date(s)”), all of which shall occur in any event no
later than October 31, 2010.  The Investors agree that any additional persons or
entities that acquire Notes and Warrants at any Subsequent Closing shall become
Investors under this Agreement with all rights and obligations attendant
thereto, upon their execution of this Agreement without further action by any
other Investor.  For purposes of this Agreement, the terms “Closing” and
“Closing Date”, unless otherwise indicated, refer to the applicable closing and
closing date of the Initial Closing or the Subsequent Closing(s), as the case
may be.

 
2

--------------------------------------------------------------------------------

 
 

(b)           At each Closing, the Company shall deliver the Notes and the
Warrants to the Investors against payment of the Purchase Price to the Company
as described above, along with delivery by the Investors of an Accredited
Investor Certification and Investor Profile to the Company.


2.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investors, except as set forth on a Schedule of
Exceptions to Representations and Warranties attached hereto as Exhibit C (the
“Schedule of Exceptions”), the following:


2.1         Subsidiaries.  The Company does not presently own or control,
directly or indirectly, any interest in any other corporation, association, or
other business entity (as hereinafter defined) (each, a “Subsidiary” and
collectively, the “Subsidiaries”).  Unless the context requires otherwise, all
references herein to the “Company” shall refer to the Company and its
Subsidiaries. The Company is not a party to any joint venture, partnership, or
similar arrangement.


2.2         Organization, Good Standing, and Qualification.  The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware, and has all requisite corporate power and
authority to carry on its business as now conducted.  The Subsidiaries are duly
organized in their respective jurisdictions of organization, validly existing
and in good standing in such respective jurisdictions and each has the power and
authority to carry on its respective business as now conducted. The Company and
the Subsidiaries are duly qualified to transact business and are in good
standing in each jurisdiction in which the failure so to qualify would have a
Material Adverse Effect (as hereafter defined) on the Company’s business or
properties.


2.3         Capitalization and Voting Rights.   The authorized capital stock of
the Company consists of 5,000,000 shares of Common Stock and 510 shares of
preferred stock, $0.001 par value per share (“Preferred Stock”).  As of the date
of this Agreement, there was issued and outstanding (i)1,986,956 shares of
Common Stock; (ii) $2,945,000 principal amount of convertible promissory notes
(“Convertible Notes”) that are convertible into 264,215 shares of common stock;
and (iii) no shares of Preferred Stock.  As of the date of this Agreement, there
were issued and outstanding options (“Options”) to purchase 322,456 shares of
Common Stock and no warrants.  It is contemplated that the Company will be
issuing an additional 33,041 options to a CFO it anticipates hiring during
fiscal 2010. All of the issued and outstanding shares of Common Stock, and all
shares of Common Stock that may be issued upon exercise or conversion of
Options, Convertible Notes or Warrants will be (upon issuance in accordance with
their terms), duly authorized, validly issued, fully paid, nonassessable and
free of all preemptive rights with respect to the transactions contemplated by
this Agreement.  Other than such Options, Convertible Notes and Outstanding
Warrants, there are no outstanding or authorized options, warrants, rights,
agreements or commitments to which the Company is a party or which are binding
upon the Company providing for the issuance or redemption of any of its capital
stock.  There are no outstanding or authorized stock appreciation, phantom stock
or similar rights with respect to the Company.  The Company and the shareholders
of the Company are parties to a shareholders’ agreement which contains certain
customary rights of first refusal, drag-long and tag-along rights and
super-majority voting requirements amongst the shareholders for approving
certain corporate actions.  All of the issued and shares of Common Stock were
issued in compliance with applicable federal and state securities laws.

 
3

--------------------------------------------------------------------------------

 
 

2.4          Authorization.  All corporate action on the part of the Company,
its officers, directors, and shareholders necessary for the authorization,
execution and delivery of this Agreement, the Notes and the Warrants
(collectively, the “Transaction Documents”), the performance of all obligations
of the Company hereunder and thereunder and the authorization, issuance (or
reservation for issuance) and delivery of the Notes and the Warrants being sold
hereunder and the Common Stock issuable upon exercise of the Warrants
(collectively, the “Securities”), has been taken or will be taken prior to the
Closing, and the Transaction Documents constitute valid and legally binding
obligations of the Company, enforceable in accordance with their respective
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, and (iii) to the extent the indemnification provisions contained in
the Transaction Documents may be limited by applicable federal or state laws.


2.5          Valid Issuance of Notes, Warrants and Common Stock.


(a)           The Notes and the Warrants are being purchased by the Investors
hereunder, when issued, sold, and delivered in accordance with the terms hereof
for the consideration provided for herein, will be duly and validly issued, and,
based in part upon the representations of the Investors in this Agreement, will
be issued in compliance with all applicable federal and state securities
laws.  The equity securities issuable upon exercise of the Warrant have been
duly and validly reserved for issuance and, upon issuance in accordance with the
terms of the Warrant (and upon payment of the exercise price as required by the
Warrant), shall be duly and validly issued, fully paid and nonassessable, and
issued in compliance with all applicable securities laws, as presently in
effect, of the United States and each of the states whose securities laws govern
the issuance of the Warrants hereunder.


(b)           All outstanding shares of Common Stock of the Company are duly and
validly authorized and issued, fully paid and nonassessable, and were issued in
compliance with all applicable federal and state securities laws.

 
4

--------------------------------------------------------------------------------

 
 

2.6           Filings, Consents and Approvals.  Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) a proper Form D in accordance with
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Act”), and applicable Blue Sky filings and (ii) in all other cases where the
failure to obtain such consent, waiver, authorization or order, or to give such
notice or make such filing or registration could not have or result in,
individually or in the aggregate, a material and adverse effect on the results,
operations, properties, prospects or financial condition of the Company and its
Subsidiaries taken as a whole (“Material Adverse Effect”).


2.7           Litigation.  There is no action, suit, proceeding, claim or
investigation pending or, to the knowledge of the Company, currently threatened
against the Company which questions the validity of the Transaction Documents,
or the right of the Company to enter into any of them, or to consummate the
transactions contemplated hereby or thereby, or which might result, either
individually or in the aggregate, in any material adverse changes in the assets,
condition, affairs, or prospects of the Company, financially or otherwise, or
any change in the current equity ownership of the Company, nor is the Company
aware that there is any basis for the foregoing, other than a claim by a single
holder of $200,000 of Convertible Notes relating to the Company’s valuation on
conversion of his Convertible Notes.  The foregoing includes, without
limitation, actions, pending or threatened (or any basis therefor known to the
Company), involving the prior employment of any of the Company’s employees,
their use in connection with the Company’s business of any information or
techniques allegedly proprietary to any of their former employers, or their
obligations under any agreements with prior employers.  The Company is not a
party or subject to the provisions of any order, writ, injunction, judgment, or
decree of any court or government agency or instrumentality.


2.8           Compliance with Other Instruments.  The Company is not in
violation or default of any provisions of its Certificate of Incorporation, as
amended to date, or Bylaws or, to its knowledge, of any instrument, judgment,
order, writ, decree, mortgage, indenture, lease, license or contract to which it
is a party or by which it is bound or, to its knowledge, of any provision of
federal, state, or local statute, rule, or regulation applicable to the Company,
except as would not reasonably be expected, singly or in the aggregate, to have
a Material Adverse Effect.  The execution, delivery, and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby will not, to the Company’s knowledge, result in any such violation or be
in conflict with or constitute, with or without the passage of time and giving
of notice, either a default under any such provision, instrument, judgment,
order, writ, decree or contract, or an event which results in the creation of
any lien, charge, or encumbrance upon any assets of the Company or the
suspension, revocation, impairment, forfeiture, or nonrenewal of any material
permit, license, authorization, or approval applicable to the Company, its
business or operations, or any of its assets or properties, except as would not
reasonably be expected, singly or in the aggregate, to have a Material Adverse
Effect.
 
 
5

--------------------------------------------------------------------------------

 
 

2.9           Compliance with Laws.  The conduct of business by the Company and
each Subsidiary as presently and proposed to be conducted is not subject to
continuing oversight, supervision, regulation or examination by any governmental
official or body of the United States or any other jurisdiction wherein the
Company or any Subsidiary conducts or proposes to conduct such business, except
such regulation as is applicable to commercial enterprises generally.  Neither
the Company nor any of the Subsidiaries has received any notice of any violation
of or noncompliance with, any federal, state, local or foreign laws, ordinances,
regulations and orders (including, without limitation, those relating to
environmental protection, occupational safety and health, federal securities
laws, equal employment opportunity, consumer protection, credit reporting,
"truth-in-lending", and warranties and trade practices) applicable to its
business or to the business of any Subsidiary, the violation of, or
noncompliance with, which would have a materially adverse effect on either the
Company's business or operations, or that of any Subsidiary, and the Company
knows of no facts or set of circumstances which would give rise to such a
notice.


2.10.        Insurance.  The Company has in full force and effect fire and
casualty insurance policies, with extended coverage, sufficient in amount
(subject to reasonable deductibles) to allow it to replace any of its properties
that might be damaged or destroyed, and the Company has insurance against other
hazards, risks, and liabilities to persons and property to the extent and in the
manner customary for companies in similar businesses similarly situated.


3.             Representations and Warranties of the Investors.  Each of the
Investors, severally and not jointly, hereby represents and warrants that:


3.1           Authorization.  The Transaction Documents constitute valid and
legally binding obligations of the Investor enforceable in accordance with their
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.


3.2           Purchase Entirely for Own Account.  The Securities to be purchased
by the Investor will be acquired for investment for the Investor’s own account
and not with a view to the resale or distribution of any part thereof, and such
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same.  Such Investor does not have any contract,
undertaking, agreement, or arrangement with any person to sell, transfer, or
grant participation to any person with respect to any of the
Securities.  Investor represents that it has full power and authority to enter
into this Agreement.


3.3           Disclosure of Information.  The Investor acknowledges that it has
received all the information that it has requested relating to the Company and
the purchase of the Notes and the Warrants.  The Investor further represents
that it has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Notes and the
Warrants.  The foregoing, however, does not limit or modify the representations
and warranties of the Company in Section 2 of this Agreement or the right of the
Investor to rely thereon.

 
6

--------------------------------------------------------------------------------

 
 

3.4           Investment Experience.  Investor is an investor in securities of
companies in the development stage and acknowledges that it is able to fend for
itself, can bear the economic risk of its investment, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Securities.  If other than an
individual, Investor also represents it has not been organized for the purpose
of acquiring the Securities.


3.5           Accredited Investor.  The Investor is an “accredited investor”
within the meaning of Rule 501 of Regulation D of the Securities and Exchange
Commission (the “SEC”), as presently in effect as more particularly specified in
the Accredited Investor Certification and Investor Profile that the Investor is
delivering to the Company prior to the Closing.


3.6           Restricted Securities.  Investor understands that the Notes and
the Warrants (and the equity securities issuable upon conversion of the Notes
and Common Stock issuable upon exercise of the Warrant) that it is purchasing
are characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering, and that under such laws and applicable regulations
such securities may be resold without registration under the Act, only in
certain limited circumstances.  In this connection, the Investor represents that
it is familiar with SEC Rule 144, as presently in effect, and understands the
resale limitations imposed thereby and by the Act.


3.7           High Risk and Speculative Investment.  Investor recognizes that
the purchase of the Notes involves a high degree of risk including, but not
limited to, the following: (a) the Company requires funds in addition to the
proceeds to be derived from the sale of the Notes; (b) an investment in the
Company is highly speculative, and only investors who can afford the loss of
their entire investment should consider investing in the Company and the Notes;
(c) the Subscriber may not be able to liquidate its investment; (d)
transferability of the Notes and the Warrants is extremely limited; (e) in the
event of a disposition, the Investor could sustain the loss of its entire
investment; (f) the Company has not paid any dividends since its inception and
does not anticipate paying any dividends; (g) the Company may issue additional
securities in the future which have rights and preferences that are senior to
those of the Notes, Warrants and the Common Stock; and (h) that the Common Stock
may not successfully become actively traded.  Investor has reviewed the Risk
Factors which are set forth in Schedule 3.7 hereto.
 
3.8           Use of Proceeds.  Investor acknowledges and understands that the
proceeds from the sale of the Notes are expected to be used by the Company in
the manner set forth on Schedule 3.8 hereto.


3.9           Fees.  No Investor will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or any other Investor for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.


3.10         Legends.  It is understood that the certificates evidencing the
Notes and the Warrants (and the equity securities issuable upon conversion and
exercise thereof, respectively) may bear one or all of the following legends:

 
7

--------------------------------------------------------------------------------

 
 

 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AS SET FORTH IN THIS CERTIFICATE.  THE
SECURITIES REPRESENTED HEREBY MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN OPINION OF COUNSEL, REASONABLY ACCEPTABLE TO COUNSEL FOR THE COMPANY, TO
THE EFFECT THAT THE PROPOSED SALE, TRANSFER, OR DISPOSITION MAY BE EFFECTUATED
WITHOUT REGISTRATION UNDER THE ACT.”



4.           Conditions of the Investors’ Obligations at Closing.  The
obligations of the Investors under subsection 1.1(a) of this Agreement are
subject to the fulfillment on or before the Closing of each of the following
conditions, the waiver of which shall not be effective against any Investor who
does not consent thereto:


4.1         Representations and Warranties.  The representations and warranties
of the Company contained in Section 2 hereof shall be true on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the date of such Closing.


4.2         Performance.  The Company shall have performed and complied with all
agreements, obligations, and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.


4.3         Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Finder and counsel to the Finder, and they shall have received all such
counterpart original and certified or other copies of such documents as they may
reasonably request.


4.4         Delivery of Notes and Warrants.  The Company shall have delivered
the Notes and the Warrants to the Investors, as specified in Section 1.


5.           Conditions of the Company’s Obligations at Closing.  The
obligations of the Company to the Investors under this Agreement are subject to
the fulfillment on or before any Closing of each of the following conditions by
the Investors:


5.1         Representations and Warranties.  The representations and warranties
of the Investors contained in Section 3 shall be true on and as of such Closing
with the same effect as though such representations and warranties had been made
on and as of such Closing.

 
8

--------------------------------------------------------------------------------

 
 

5.2         Payment of Purchase Price.  The Investors shall have delivered the
purchase price specified in Section 1.2.


6.           Indemnification.   The Investors, severally and not jointly, agree
to indemnify and hold harmless the Company, the Finder, and their respective
officers, directors, employees, agents, control persons and affiliates from and
against all losses, liabilities, claims, damages, costs, fees and expenses
whatsoever (including, but not limited to, any and all expenses incurred in
investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of any actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact, or breach by the Investor of any covenant or agreement
made by the Investor herein or in any other document delivered in connection
with this Agreement.


7.           Miscellaneous.


7.1         Survival of Warranties.  All of the representations and warranties
made herein shall survive the execution and delivery of this Agreement for a
period of one year.  The Investors are entitled to rely, and the parties hereby
acknowledge that the Investors have so relied, upon the truth, accuracy and
completeness of each of the representations and warranties of the Company
contained herein, irrespective of any independent investigation made by
Investors.  The Company is entitled to rely, and the parties hereby acknowledge
that the Company has so relied, upon the truth, accuracy and completeness of
each of the representations and warranties of the Investors contained herein,
irrespective of any independent investigation made by the Company.


7.2         Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of any Notes sold hereunder or any Common Stock issued upon
conversion thereof).  Nothing in this Agreement, express or implied, is intended
to confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.


7.3         Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of New York as applied to agreements among New York
residents entered into and to be performed entirely within New York. The parties
hereto (1) agree that any legal suit, action or proceeding arising out of or
relating to this Agreement shall be instituted exclusively in New York State
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (2) waives any objection which the Company
may have now or hereafter to the venue of any such suit, action or proceeding,
and (3) irrevocably consents to the jurisdiction of the New York State Supreme
Court, County of New York, and the United States District Court for the Southern
District of New York in any such suit, action or proceeding.  The Company
further agrees to accept and acknowledge service of any and all process which
may be served in any such suit, action or proceeding in the New York State
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York and agrees that service of process upon the
Company mailed by certified mail to the Company's address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding.  THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.

 
9

--------------------------------------------------------------------------------

 
 

7.4          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or by e-mail delivery of a “.pdf” format data file,
either of which shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) this Agreement with
the same force and effect as if such facsimile or “.pdf” signature page were an
original thereof.


7.5          Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


7.6          Notices.  Unless otherwise provided, any notice, authorization,
request or demand required or permitted to be given under this Agreement shall
be given in writing and shall be deemed effectively given upon personal delivery
to the party to be notified or three (3) days following deposit with the United
States Post Office, by registered or certified mail, postage prepaid, or two
days after it is sent by an overnight delivery service, or when sent by
facsimile with machine confirmation of delivery addressed as follows:


If to the Investors to:
 
The addresses sent forth on the signature pages attached.
 
If to Company, to:
 
InVivo Therapeutics Corporation
One Broadway, 14th Floor
Cambridge, Ma. 02142
Attention: Frank Reynolds, Chief Executive Officer
Fax:  (617) 401-3769
 
With a copy to:
 
Meister Seelig & Fein LLP
Two Grand Central Tower
140 East 45th Street
New York, NY 10017
Attention: Mitchell L. Lampert, Esq.
Fax:  (212) 655-3535.

 
 
10

--------------------------------------------------------------------------------

 
 

Any party may change its address for such communications by giving notice
thereof to the other parties in conformity with this Section.


7.7           Compensation of Finder.  The Investor acknowledges that it is
aware that the Finder will receive from the Company, in consideration of its
services as Finder in respect of the transactions contemplated hereby, five-year
warrants to purchase such number of equity securities of the Company as is equal
to 20% of the equity securities into which the Warrants are exercisable, with an
exercise price equal to the exercise price of the Warrants issued to Investors
in this Offering. In addition, upon conversion of the Notes in a Qualified Next
Round Financing (as such term is defined in the Notes), the principal and
interest due under this Note shall be deemed to be an investment in the such
financing and the Finder shall be entitled to receive compensation and expense
allowance with respect to the Notes in the same amount and kind as a Placement
Agent is receiving for funds raised in such financing.


7.8           Transaction Expenses; Enforcement of Transaction Documents.  The
Company and each Investor shall pay their respective costs and expenses incurred
with respect to the negotiation, execution, delivery and performance of this
Agreement.   If any action at law or in equity is necessary to enforce or
interpret the terms of the Transaction Documents, the prevailing party shall be
entitled to reasonable attorney’s fees, costs, and necessary disbursements in
addition to any other relief to which such party may be entitled.


7.9           Amendments and Waivers.  This Agreement may be amended or
terminated and the observance of any term of this Agreement may be waived with
respect to all parties to this Agreement (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
the Company and the Note Requisite Holders (as defined below).  Notwithstanding
the foregoing, (a) this Agreement may not be amended or terminated and the
observance of any term hereunder may not be waived with respect to any Investor
without the written consent of such Investor unless such amendment, termination
or waiver applies to all Investors in the same fashion and (b) the Schedule of
Investors hereto may be amended by the Company from time to time to add
information regarding additional Investors participating in Subsequent Closings
without the consent of the other parties hereto.  The Company shall give prompt
written notice of any amendment or termination hereof or waiver hereunder to any
party hereto that did not consent in writing to such amendment, termination or
waiver.  Any amendment, termination or waiver affected in accordance with this
Section 7.9 shall be binding on all parties hereto, even if they do not execute
such consent.  No waivers of or exceptions to any term, condition or provision
of this Agreement, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such term, condition or
provision.  Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each holder of any securities purchased under this
Agreement at the time outstanding (including securities into which such
securities are convertible), each future holder of all such securities, and the
Company. For purposes hereof, “Note Requisite Holder(s)” shall mean holders of
Notes representing at least 66% of the aggregate amount of principal and accrued
interest then outstanding under such Notes.

 
11

--------------------------------------------------------------------------------

 
 

7.10           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of this Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.


7.11           Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement among the parties and no party shall be
liable or bound to any other party in any manner by any warranties,
representations, or covenants except as specifically set forth herein or
therein.


7.12           Independent Nature of Investors.  The obligations of each
Investor under this Agreement or other transaction document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under this Agreement or any other transaction document.  Each Investor
shall be responsible only for its own representations, warranties, agreements
and covenants hereunder.  The decision of each Investor to purchase Notes and
Warrants pursuant to this Agreement has been made by such Investor independently
of any other Investor and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Investor or by any agent or employee of any other Investor, and no
Investor or any of its agents or employees shall have any liability to any other
Investor (or any other person) relating to or arising from any such information,
materials, statements or opinions.  Nothing contained herein or in any other
transaction document, and no action taken by any Investor pursuant hereto or
thereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement.  Except as otherwise provided in this Agreement or any other
transaction document, each Investor shall be entitled to independently protect
and enforce its rights arising out of this Agreement or out of the other
transaction documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose.  Each
Investor represents and warrants that it has been represented by its own
separate legal counsel in connection with the transactions contemplated hereby
and acknowledges and understands that Meister Seelig & Fein LLP has served as
counsel to the Company only, and the Investors cannot rely upon Meister Seelig &
Fein LLP in any manner with regard to their decision to participate in the
transactions contemplated hereby.


[Signatures on page following]

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


Company:


INVIVO THERAPEUTICS CORPORATION
     
By:
     
Name: Frank Reynolds
   
Title:   Chief Executive Officer
 

 

Investors:
 

[TO SIGN AND COMPLETE SIGNATURE PAGE ANNEXED HERETO]

 
13

--------------------------------------------------------------------------------

 
 

By execution and delivery of this signature page, you are agreeing to become an
Investor, as defined in that certain Securities Purchase Agreement (the
“Purchase Agreement”) by and among InVivo Therapeutics Corp., a Delaware
corporation (the “Company”) and the Investors (as defined in the Purchase
Agreement), dated as of August __, 2010, and acknowledges having read the
representations in the Purchase Agreement section entitled “Representations and
Warranties of the Investors,” and hereby represents that the statements
contained therein are complete and accurate with respect to the undersigned as
an Investor.  


INVESTOR:
         
Print Name: ___________________________
 
Purchase Price: $______________________
     
Signature:_____________________________
 
Date: _____________________
     
Title (if entity)__________________________
 
Contact Person: _________________________
     
_____________________________________
 
Telephone No. ________________________
Street Address
       
E-mail Address: _______________________
_____________________________________
   
Street Address – 2nd line
 
Soc Sec # or Fed ID #___________________
     
_____________________________________
   
City, State, Zip
   


 
14

--------------------------------------------------------------------------------

 

SCHEDULE OF INVESTORS


[TO BE COMPLETED BY COMPANY AT EACH CLOSING]


Name
 
Purchase Price
 
Note Amount
 
Number of
Warrants
                           

 
 
15

--------------------------------------------------------------------------------

 
 

SCHEDULE 3.7


RISK FACTORS
 

An investment in the Notes and Warrants is speculative and illiquid and involves
a high degree of risk, including the risk of a loss of your entire
investment.  You should carefully consider the risks and uncertainties described
below, the risks set forth in our filings with the SEC and the other information
contained in this Agreement before purchasing any Notes and Warrants.  The risks
set forth below are not the only ones facing our Company.  Additional risks and
uncertainties may exist that could also adversely affect our business,
operations and prospects.  If any of the following risks actually materialize,
our business, financial condition, prospects and/or operations could suffer.  In
such event, the value of the securities you are purchasing could decline, and
you could lose all or a substantial portion of the money that you invest.  No
inference should be drawn as to the magnitude of any particular risk from its
position in the list of risk factors.   As used in these Risk Factors, “we” and
“our” refers to the Company, InVivo Therapeutics Corp., a Delaware corporation.
 
RISKS RELATED TO THE COMPANY AND ITS BUSINESS


Our products represent new and rapidly evolving technologies


The Company’s proprietary spinal cord injury treatment technology depends on
new, rapidly evolving technologies and on the marketability and profitability of
InVivo products. Commercialization of the Company’s spinal cord injury treatment
technology could fail for a variety of reasons, both within and outside of its
control.


We have a history of losses and a deficit net worth


The Company’s expenses have exceeded its revenues since its formation. It can be
expected that the Company will continue to incur significant operating expenses
and may continue to experience losses in the foreseeable future. As a result,
the Company cannot predict when, if ever, it might achieve profitability and
cannot be certain that it will be able to sustain profitability, if achieved. In
addition, as at June 30, 2010, we had a deficit net worth that may hinder our
ability to receive financing in the future.


We have convertible notes outstanding


The Company has sold $4,181,000 of convertible notes since its inception. The
Company is in the process of seeking conversion of such notes to common stock
and has contacted all of the note holders regarding conversion. As of the date
of this Agreement, holders of $1,236,000 have executed and returned conversion
agreements to the Company, thereby converting such debt obligations to 107,420
shares of common stock. The Company expects most if not all of its remaining
note holders to voluntarily convert their notes to shares of the Company’s
common stock, but there can be no assurance that the Company is correct in its
assessment. Notes which are not voluntarily converted by the remaining note
holders will automatically convert into shares of the Company’s common stock on
or before May 31, 2011 and the Company has no obligation to repay any principal
amounts of such notes but may either pay accrued interest on the notes in cash
or convert such amount into shares of its common stock.   If all of the notes
are converted, the Company will issue an additional 264,215 shares to the note
holders in exchange for such notes.

 
16

--------------------------------------------------------------------------------

 
 

We will be subject to competition from substantial competitors


The biotechnology industry is subject to intense competition and rapid and
significant technological change. The Company has many potential competitors,
including major drug companies, specialized biotechnology firms, academic
institutions, government agencies and private and public research institutions.
Many of these competitors have significantly greater financial and technical
resources, experience and expertise in research and development, preclinical
testing, designing and implementing clinical trials; regulatory processes and
approvals; production and manufacturing; and sales and marketing of approved
products.
Principal competitive factors in the Company’s industry include the quality and
breadth of an organization’s technology; management of the organization and the
execution of the organization’s strategy; the skill and experience of an
organization’s employees and its ability to recruit and retain skilled and
experienced employees; an organization’s intellectual property portfolio; the
range of capabilities, from target identification and validation to drug and
device discovery and development to manufacturing and marketing; and the
availability of substantial capital resources to fund discovery, development and
commercialization activities.


Large and established companies compete in the biotech market. In particular,
these companies have greater experience and expertise in securing government
contracts and grants to support their research and development efforts,
conducting testing and clinical trials, obtaining regulatory approvals to market
products, manufacturing such products on a broad scale and marketing approved
products.


Smaller or early-stage companies and research institutions may also prove to be
significant competitors, particularly through collaborative arrangements with
large and established biotech or other companies. The Company will also face
competition from these parties in recruiting and retaining qualified scientific
and management personnel, establishing clinical trial sites and registering
subjects for clinical trials.


In order to effectively compete, the Company will have to make substantial
investments in development, testing, manufacturing and sales and marketing or
partner with one or more established companies. There is no assurance that the
Company will be successful in gaining significant market share for any of its
products. The Company’s technologies and products also may be rendered obsolete
or noncompetitive as a result of products introduced by its competitors.
 
 
17

--------------------------------------------------------------------------------

 

The Company may have product liability exposure from the sale of its products.


The Company will have exposure to claims for product liability. Products
liability coverage is expensive and sometimes difficult to obtain. The Company
may not be able to obtain or maintain insurance at a reasonable cost. There can
be no assurance that existing insurance coverage will extend to other products
in the future. Any product liability insurance coverage may not be sufficient to
satisfy all liabilities resulting from product liability claims. A successful
claim may prevent the Company from obtaining adequate product liability
insurance in the future on commercially desirable items, if at all. Even if a
claim is not successful, defending such a claim would be time-consuming and
expensive, may damage the Company’s reputation in the marketplace, and would
likely divert management’s attention.


The near and long-term viability of the Company’s products will depend on its
ability to successfully establish strategic relationships.


The near and long-term viability of the Company’s product will depend in part on
its ability to successfully establish new strategic collaborations with
biotechnology companies, hospitals, insurance companies and government agencies.
Establishing strategic collaborations is difficult and time-consuming. Potential
collaborators may reject collaborations based upon their assessment of the
Company’s financial, regulatory or intellectual property position. If the
Company fails to establish a sufficient number of collaborations on acceptable
terms, it may not be able to commercialize its products or generate sufficient
revenue to fund further research and development efforts.


Even if the Company establishes new collaborations, these relationships may
never result in the successful development or commercialization of any product
candidates for several reasons both within and outside of the Company’s control.


Before the Company could begin commercial manufacturing of any of its product
candidates, the Company and its collaborators must pass a pre-approval
inspection before FDA approval and comply with the FDA’s current Good
Manufacturing Practices. If the Company’s collaborators fail to comply with
these requirements, its product candidates would not be approved. If the
Company’s collaborators fail to comply with these requirements after approval,
the Company would be subject to possible regulatory action and may be limited in
the jurisdictions in which it is permitted to sell products.

 
18

--------------------------------------------------------------------------------

 
 
The Company has been and will continue to be dependent on third-party research
organizations to conduct some of its laboratory testing, animal and human
studies.


The Company has been and will continue to be dependent on third-party research
organizations to conduct some of its laboratory testing, animal and human
studies. If the Company is unable to obtain any necessary testing services on
acceptable terms, it may not complete its product development efforts in a
timely manner. If the Company relies on third parties for laboratory testing
and/or animal and human studies, it may lose some control over these activities
and become too dependent upon these parties. These third parties may not
complete testing activities on schedule or when the Company requests. The
Company may not be able to secure and maintain suitable research organizations
to conduct its laboratory testing and/or animal and human studies. The Company
is responsible for confirming that each of its clinical trials is conducted in
accordance with its general plan and protocol. Moreover, the FDA and foreign
regulatory agencies require the Company to comply with regulations and
standards, commonly referred to as good clinical practices, for conducting,
recording and reporting the results of clinical trials to assure that data and
reported results are credible and accurate and that the trial participants are
adequately protected. The Company’s reliance on third parties does not relieve
it of these responsibilities and requirements. If these third parties do not
successfully carry out their contractual duties or regulatory obligations or
meet expected deadlines, if the third parties need to be replaced or if the
quality or accuracy of the data they obtain is compromised due to the failure to
adhere to the Company’s clinical protocols or regulatory requirements or for
other reasons, the Company pre-clinical development activities or clinical
trials may be extended, delayed, suspended or terminated, and the Company may
not be able to obtain regulatory approval for its product candidates.


The Company will access to a constant, steady, reliable supply of products.


Completion of InVivo’s clinical trials and commercialization of InVivo’s
products will require access to, or development of, facilities to manufacture a
sufficient supply of InVivo’s product or other product candidates. If InVivo is
unable to manufacture its products in commercial quantities, then it will need
to rely on third parties. These third-party manufacturers must also receive FDA
approval before they can produce clinical material or commercial products.
InVivo’s product or other of InVivo’s products may be in competition with other
products for access to these facilities and may be subject to delays in
manufacture if third parties give other products greater priority. In addition,
InVivo may not be able to enter into any necessary third-party manufacturing
arrangements on acceptable terms, or on a timely basis. In addition, InVivo
would have to enter into a technical transfer agreement and share its know-how
with the third party manufacturer.


The Company may rely on third-party suppliers for some its materials.


The Company may rely on third-party suppliers and vendors for some of the
materials used in the manufacture of InVivo’s product or other of its product
candidates. Any significant problem experienced by one of InVivo’s suppliers
could result in a delay or interruption in the supply of materials to InVivo
until such supplier resolves the problem or an alternative source of supply is
located. Any delay or interruption could negatively affect InVivo’s operations.
 
 
19

--------------------------------------------------------------------------------

 

The Company’s Products and approach to the planned treatment of spinal cord
injury (“SCI”) is new and unproven.
 
The Company’s planned products have not been utilized in the past for SCI
treatment. As is typical in the case of a new and rapidly evolving technology or
medical treatment, demand and market acceptance for recently introduced products
and services are subject to a high level of uncertainty and risk.  In addition,
physicians and hospitals will need to establish training and procedures to
utilize and implement the Company’s products. There can be no assurance that
these parties will adopt the Company’s products or that they develop sufficient
training and procedures to utilize the Company’s products.


The Company’s ability to sell its products will depend to a large extent upon
reimbursement from health care insurance companies.


The Company’s successes may depend, in part, on the extent to which
reimbursement for the costs of therapeutic products and related treatments will
be available from third-party payers such as government health administration
authorities, private health insurers, managed care programs, and other
organizations. Over the past decade, the cost of health care has risen
significantly, and there have been numerous proposals by legislators,
regulators, and third-party health care payers to curb these costs. Some of
these proposals have involved limitations on the amount of reimbursement for
certain products. Similar federal or state health care legislation may be
adopted in the future and any products that the Company or its collaborators
seek to commercialize may not be considered cost-effective. Adequate third-party
insurance coverage may not be available for the Company to establish and
maintain price levels that are sufficient for realization of an appropriate
return on investment in product development.


The manufacture and sale of the Company’s products requires regulatory approval
from the FDA.


The development, manufacture and marketing of the Company’s products are subject
to government regulation in the United States and other countries. In the United
States and most foreign countries, the Company must complete rigorous
preclinical testing and extensive human clinical trials that demonstrate the
safety and efficacy of a product in order to apply for regulatory approval to
market the product.


The steps required by the FDA before InVivo’s proposed products may be marketed
in the United States include performance of preclinical (animal and laboratory)
tests; submissions to the FDA of an IDE (Investigational Device Exemption) which
must become effective before human clinical trials may commence; performance of
adequate and well-controlled human clinical trials to establish the safety and
efficacy of the product in the intended target population; performance of a
consistent and reproducible manufacturing process intended for commercial use;
Pre-Market Approval Application (“PMA”); and FDA approval of the PMA before any
commercial sale or shipment of the product.

 
20

--------------------------------------------------------------------------------

 
 

The processes are expensive and can take many years to complete, and the Company
may not be able to demonstrate the safety and efficacy of its products to the
satisfaction of such regulatory authorities. The start of clinical trials can be
delayed or take longer than anticipated for many and varied reasons, many of
which are outside of the Company’s control. Safety concerns may emerge that
could lengthen the ongoing trials or require additional trials to be conducted.
Regulatory authorities may also require additional testing, and the Company may
be required to demonstrate that its proposed products represent an improved form
of treatment over existing therapies, which the Company may be unable to do
without conducting further clinical studies. Moreover, if the FDA grants
regulatory approval of a product, the approval may be limited to specific
indications or limited with respect to its distribution. Expanded or additional
indications for approved devices or drugs may not be approved, which could limit
the Company revenues. Foreign regulatory authorities may apply similar
limitations or may refuse to grant any approval. Consequently, even if the
Company believes that preclinical and clinical data are sufficient to support
regulatory approval for its product candidates, the FDA and foreign regulatory
authorities may not ultimately grant approval for commercial sale in any
jurisdiction. If the Company’s products are not approved, its ability to
generate revenues will be limited and its business will be adversely affected.


Even if a product gains regulatory approval, such approval is likely to limit
the indicated uses for which it may be marketed, and the product and the
manufacturer of the product will be subject to continuing regulatory review,
including adverse event reporting requirements and the FDA’s general prohibition
against promoting products for unapproved uses. Failure to comply with any
post-approval requirements can, among other things, result in warning letters,
product seizures, recalls, substantial fines, injunctions, suspensions or
revocations of marketing licenses, operating restrictions and criminal
prosecutions. Any of these enforcement actions, any unanticipated changes in
existing regulatory requirements or the adoption of new requirements, or any
safety issues that arise with any approved products, could adversely affect the
Company’s ability to market products and generate revenues and thus adversely
affect its ability to continue InVivo’s business.


The Company also may be restricted or prohibited from marketing or manufacturing
a product, even after obtaining product approval, if previously unknown problems
with the product or its manufacture are subsequently discovered and the Company
cannot provide assurance that newly discovered or developed safety issues will
not arise following any regulatory approval. With the use of any treatment by a
wide patient population, serious adverse events may occur from time to time that
initially do not appear to relate to the treatment itself, and only if the
specific event occurs with some regularity over a period of time does the
treatment become suspect as having a causal relationship to the adverse event.
Any safety issues could cause the Company to suspend or cease marketing of its
approved products, possibly subject it to substantial liabilities, and adversely
affect its ability to generate revenues.
 
 
21

--------------------------------------------------------------------------------

 

The manufacture and sale of the Company’s products in foreign jurisdictions will
require regulatory approval from International Regulatory Agencies.


The Company intends to also have its product candidates marketed outside the
United States. In order to market products in the European Union and many other
non-U.S. jurisdictions, the Company must obtain separate regulatory approvals
and comply with numerous and varying regulatory requirements. The Company may
not obtain foreign regulatory approvals on a timely basis, if at all. Approval
by the FDA does not ensure approval by regulatory agencies in other foreign
countries or by the FDA. However, a failure or delay in obtaining regulatory
approval in one jurisdiction may have a negative effect on the regulatory
approval process in other jurisdictions, including approval by the FDA. The
failure to obtain regulatory approval in foreign jurisdictions could harm the
Company’s business.


The Company is subject to various environmental, health and safety laws.


The Company is subject to various laws and regulations relating to safe working
conditions, laboratory and manufacturing practices, the experimental use of
animals, emissions and wastewater discharges, and the use and disposal of
hazardous or potentially hazardous substances used in connection with its
research, including infectious disease agents. The Company also cannot
accurately predict the extent of regulations that might result from any future
legislative or administrative action. Any of these laws or regulations could
cause the Company to incur additional expense or restrict its operations.
Compliance with environmental laws and regulations may be expensive, and current
or future environmental regulations may impair the Company’s research,
development or production efforts.


The Company will depend on its patent portfolio, its licensed technology and
other trade secrets in the conduct of its business and must ensure that it does
not violate the patent or intellectual rights of others.
 
The Company’s success in large part depends on its ability to maintain the
proprietary nature of its licensed technology and other trade secrets. To do so,
the Company and its licensors must prosecute and maintain existing patents,
obtain new patents and pursue trade secret and other intellectual property
protection. The Company also must operate without infringing the proprietary
rights of third parties or allowing third parties infringe its rights. The
Company’s research, development and commercialization activities, including any
product candidates or products resulting from these activities, may infringe or
be claimed to infringe patents owned by third parties and to which the Company
does not hold licenses or other rights.  There may be rights that the Company is
not aware of, including applications that have been filed but not published
that, when issued, could be asserted against the Company. These third parties
could bring claims against the Company that would cause it to incur substantial
expenses and, if successful, could cause the Company to pay substantial damages.
Further, if a patent infringement suit were brought against the Company, it
could be forced to stop or delay research, development, manufacturing or sales
of the product or biologic treatment candidate that is the subject of the suit.

 
22

--------------------------------------------------------------------------------

 
 

In addition, competitors may infringe the Company’s patents or the patents of
its collaborators or licensors. As a result, the Company may be required to file
infringement claims to counter infringement for unauthorized use. This can be
expensive and time-consuming. In addition, in an infringement proceeding, a
court may decide that a patent owned by the Company is not valid or is
unenforceable, or may refuse to stop the other party from using the technology
at issue on the grounds that the Company’s patents do not cover its technology.
An adverse determination of any litigation or defense proceedings could put one
or more of the Company’s patents at risk of being invalidated or interpreted
narrowly and could put the Company’s patent applications at the risk of not
issuing.


Furthermore, because of the substantial amount of discovery required in
connection with intellectual property litigation, there is a risk that some of
the Company‘s confidential information could be compromised by disclosure during
this type of litigation.


RISKS RELATED TO OUR COMMON STOCK AND THE OFFERING


The Notes will not be registered for resale, and there is no assurance that the
Notes will convert into our equity securities in the future or that any such
equity securities will be subject to unrestricted sale to the public upon
issuance or at a later date.


The Notes will not be registered for resale and are thus not saleable to the
public.   There is no assurance that the Notes will be converted into any of our
equity securities in the future.  Even if the Notes do convert into any such
equity securities, the equity securities will be restricted as to resale under
the Securities Act of 1933, as amended (the “Securities Act”).  We cannot assure
that any of these equity securities will be publicly saleable upon issuance or
at a later date, whether pursuant to a valid exemption from the registration
requirements under the Securities Act or pursuant to a valid registration
statement.  The inability to publicly resell the Notes, and possibly the equity
securities, upon conversion, limits or prevents the potential the resell the
Notes or the equity securities, which may be issuable upon conversion of the
Notes.


The shares of Common Stock underlying the Warrants will not be registered and
cannot be sold for at least twelve months after the Warrants are purchased.


The ability to sell such shares of Common Stock will depend upon the
availability of an exemption to the requirements of Section 5 of the Securities
Act.  The most commonly utilized exemption is Rule 144.  Under Rule 144, since
the warrants contain a cashless exercise provision, the shares of Common Stock
issuable upon exercise of the Warrants may become eligible for resale 12 months
after the date in which the Warrants are issued, so long as the Company fulfills
its current reporting requirements under the Exchange Act.  After a year, the
current information requirement no longer applies.  Any purchasers which are
affiliates of the Company will be subject to certain other requirements such as
volume limitations.

 
23

--------------------------------------------------------------------------------

 
 

The Notes and Warrants is being offered on “reasonable efforts, no minimum”
basis.


The Notes and Warrants are being offered on a “reasonable efforts, no minimum”
basis.  In this type of offering where there is no minimum amount necessary to
consummate the Offering, there is no assurance that the maximum offering amount
of $300,000 will be sold.  Accordingly, persons purchasing Notes and Warrants do
so without any assurance that sufficient funds can be raised to satisfy the “Use
of Proceeds” described herein and to otherwise allow the Company to effectuate
its business plan. The failure to raise the Offering Amount will also increase
the need of the Company to obtain additional financing sooner that the
approximate four month estimate that the anticipated proceeds would last in the
event the full $300,000 of securities offered herein are sold.  Such additional
financing may or may not be available at such time on terms satisfactory to us,
if at all.


We are a controlled company and our majority shareholder may take actions
adverse to the interests of other shareholders


As of July 30, 2010, Frank Reynolds, our Chief Executive Officer, Robert S.
Langer, Director and Yang D. Teng, one of our founders, beneficially owned
approximately 80% of our issued and outstanding common stock. Due to this stock
ownership, we are controlled by these persons.  Due to this voting control of
our common stock, these persons have substantial control over us and have
substantial power to elect directors and to generally approve all actions
requiring the approval of the holders of our voting stock.


 An investment in the Notes and Warrants is speculative and there can be no
assurance of any return on any such investment.


An investment in the Notes and Warrants is speculative and there is no assurance
that investors will obtain any return on their investment. Investors will be
subject to substantial risks involved in an investment in the Company, including
the risk of losing their entire investment.
 
We have broad discretion on how we use any proceeds we receive from this
Offering.
 
Our management has broad discretion on how to use and spend any proceeds we
receive from this Offering and may use the proceeds in ways that differ from the
proposed uses set forth in this Agreement.  See Schedule 3.8 to this
Agreement.  Our stockholders may not agree with our decision on how to use such
proceeds.  If we fail to spend the proceeds effectively, our business and
financial condition could be harmed and we may need to seek additional financing
sooner than expected.
 
 
24

--------------------------------------------------------------------------------

 

The Notes and Warrants may be purchased by parties that are related to the
Finder and/or our Company.


 The Finder and its respective officers, directors, employees and related
parties, and our officers, directors, employees and related parties (including
current shareholders and related parties of shareholders) may purchase Notes and
Warrants in this Offering. Because there may be substantial purchases by
affiliates of the Company and the Finder (who receives fees and other
compensation in connection with the Offering), no potential investor should
place any reliance on the sale of any amount of the Notes and Warrants as an
indication of the merits of the Offering.  Each investor must make his own
investment decision as to the merits of the Offering.


The purchase price of the Notes and Warrants and the Warrant exercise price were
determined by the Company and the Finder and may not be indicative of the
Company’s actual value or the fair market value of the Notes and Warrants.
 
The purchase price of the Notes and Warrants were determined following
negotiations with the Finder which took into account, among other things,
previous prices of our Common Stock, our business and growth plans, and other
factors that we deemed relevant.  The purchase price of the Notes and Warrants
is not necessarily related to the asset value, net worth or any other
established criteria of value of the Company.
 
The Offering has not been reviewed or approved by regulatory agencies.


The sale of the Notes and Warrants offered hereby has not been approved or
disapproved by the SEC or any state regulatory agencies, and no regulatory body
has passed upon or endorsed the accuracy, adequacy, or completeness of the
information in this Agreement.  Accordingly, prospective investors must rely on
their own examination of the Agreement and the SEC Reports, including, without
limitation, the merits of, and risks involved in, acquiring the Notes and
Warrants.

 
25

--------------------------------------------------------------------------------

 

Schedule 3.8


Use of Proceeds


The net proceeds of this Offering, estimated to be $290,000, after deducting
expenses of the Company of up to $10,000, will be used for working capital.

 
26

--------------------------------------------------------------------------------

 
 

EXHIBIT A


NOTE


[ATTACHED SEPARATELY]

 
27

--------------------------------------------------------------------------------

 
 

EXHIBIT B


WARRANT


[ATTACHED SEPARATELY]

 
28

--------------------------------------------------------------------------------

 
 

EXHIBIT C


SCHEDULE OF EXCEPTIONS


None

 
 

--------------------------------------------------------------------------------

 